Citation Nr: 0908066	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus, and if so may such claim be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The issue of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a September 2000 decision, the Board denied service 
connection for bilateral pes planus. 

2.  Evidence added to the record since the September 2000 
Board decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
pes planus and raises a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

Evidence added to the record since the September 2000 Board 
decision denying the veteran's application for service 
connection for bilateral pes planus is new and material and 
his claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's bilateral 
pes planus claim and remands it for further development.  
Thus, no discussion of VA's duty to notify or assist is 
necessary.

A September 2000 Board decision denied the Veteran's service 
connection claim for pes planus.  This final decision 
considered the Veteran's service treatment record, an April 
1970 VA examination, various lay statement submitted by the 
Veteran, and the Veteran's testimony at his May 2000 hearing.  
After considering the evidence of record, the Board concluded 
that the Veteran did not have a current diagnosis of pes 
planus, that there was no medical opinion relating the 
Veteran's condition to military service, and/or that there 
was no nexus between any diagnosis of pes planus and military 
service.  This decision is final.  38 U.S.C.A. § 7103 (West 
2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the September 2000 Board decision.  The additional 
evidence added to the record includes a June 2004 VA 
examination, which indicates the Veteran has a current 
diagnosis of pes planus and indicates the condition likely 
pre-existed his induction to service.  Additionally, VA 
medical records from August 2003 to February 2004 reference 
the Veteran's treatment and surgery related to a foot 
disorder.  A VA examination dated in March 2005, diagnosing 
bilateral pes planus has also been added to the record.  

Though an April 1970 VA examination diagnosing the Veteran 
with pes planus was of record at the time of the September 
2000 Board decision, the Board concluded there was no 
evidence of a current pes planus disability.  The Veteran has 
now presented evidence related to a previously unestablished 
and necessary element of his claim.  Specifically, he has 
presented evidence which provides support for his contention 
that he currently has a diagnosis of bilateral pes planus, 
and that such condition preexisted his military service.  The 
Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claim for service connection is reopened.


ORDER

A claim of entitlement to service connection for bilateral 
pes planus has been reopened; the appeal is granted to this 
extent only.

REMAND

Though the Veteran's entrance and separation examinations are 
negative of any notation of pes planus, an April 1970 VA 
examination (three months after the Veteran separated from 
service) reflects diagnosis of the condition.  Additionally, 
a June 2004 VA examiner diagnosed bilateral pes planus and 
specifically stated it was "likely the [Veteran] had pes 
planus prior to entering the service."  Further, the 
Veteran's account of continuity of symptomatology associated 
with his claimed pes planus is competent because it relates 
to a condition the Veteran may observe.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  Thus, the Board finds that a VA 
examination is necessary to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his pes planus.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be 
made available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that any pes planus found to 
be present existed prior to service.  
If the examiner concludes that pes 
planus existed prior to service, the 
examiner should indicate that 
likelihood that the disability worsened 
during service.  If the examiner 
diagnoses the veteran as having pes 
planus that did not pre-exist service, 
the examiner must opine as to whether 
it is at least as likely as not that 
the condition is related to or had its 
onset during service.  In offering each 
of these opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
symptomatology and the findings and 
conclusions in the service treatment 
records and the June 2004 VA 
examination report.  The rationale for 
all opinions expressed should be 
provided.

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the veteran a SSOC and 
provide him with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


